0 ona an FF WO NY =

Nb NO NO WB HN WH NH H FO Be He He ee ew ew Ee Dow
oN DO UN BP WH KF DBD OC DO NA WN BP WD WB HO

 

 

Case 2:19-cr-00251-GMN-NJK Document 177 Filed 09/15/21 Page 1of4

L
__V_FILED ___ RECEIVED
—__ ENTERED — SERVED ON
COUNSEL/PARTIES OF RECORD

 

 

SEP 15 2021

 

 

 

CLERK US DISTRICT COURT

DISTRICT OF NEVA
BY: DEPUTY

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:19-CR-251-GMN-NJK
Plaintiff, Final Order of Forfeiture
Vv.
MARLA MARISCAL-SANABIA,

Defendant.

 

The United States District Court for the District of Nevada entered a Preliminary

 

Order of Forfeiture and an Amended Preliminary Order of Forfeiture pursuant to Fed. R.
Crim. P. 32.2(b)(1) and (b)(2); 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 461(c); 21 U.S.C. §
853(a)(1), 853(a)(2), and 853(p); 21 U.S.C. § 881(a)(6) with 28 U.S.C. § 2461(c); 18 U.S.C. §
924(d)(1) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 881(a)(11) with 28 U.S.C. § 2461(c)
based upon the plea of guilty by Marla Mariscal-Sanabia to the criminal offense, forfeiting
the property set forth in the Plea Agreement and the Forfeiture Allegations of the First
Superseding Criminal Indictment and shown by the United States to have the requisite
nexus to the offense to which Marla Mariscal-Sanabia pled guilty. First Superseding
Criminal Indictment, ECF No. 35; Change of Plea, ECF No. 92; Plea Agreement, ECF No.
96; Preliminary Order of Forfeiture, ECF No. 100; Amended Preliminary Order of
Forfeiture, ECF No. 118.

This Court finds that on the government’s motion, the Court may at any time enter
an order of forfeiture or amend an existing order of forfeiture to include subsequently

located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and
32.2(b)(2)(C).

 

 
0 on A ua Ff WY NH =

No NY NH NY WH NH NW HD HO Fe Fe FSF Fe Fe KF eS
oN AH BR ON Ff 6 GO w&®e ND aAaA BR wD B= OS

 

 

Case 2:19-cr-00251-GMN-NJK Document 177 Filed 09/15/21 Page 2 of 4

This Court finds the United States published the notice of forfeiture in accordance
with the law via the official government internet forfeiture site, www.forfeiture.gov,
consecutively from August 11, 2020, through September 9, 2020, notifying all potential third
parties of their right to petition the Court. Notice of Filing Proof of Publication Exhibits,
ECF No. 101-1, p. 5-7.

This Court finds the United States notified known third parties by personal service or
by regular mail and certified mail return receipt requested of their right to petition the Court.
Notice of Filing Service of Process — Mailing, ECF No. 102; Notice of Filing Service of
Process — Personal Service, ECF No. 103.

On August 21, 2020, the United States Attorney’s Office served Enrique Suarez by
regular and certified return receipt mail with the Preliminary Order of Forfeiture and the
Notice. Notice of Filing Service of Process — Mailing Exhibits, ECF No. 102-1 p. 3, 6-8, 10-
29, 31-35.

On August 21, 2020, the United States Attorney’s Office served Gabriel Gonzalez by
regular and certified return receipt mail with the Preliminary Order of Forfeiture and the
Notice. Notice of Filing Service of Process — Mailing Exhibits, ECF No. 102-1, p. 3, 6-8, 10+
29, 36-38.

~ On August 21, 2020, the United States Attorney’s Office served Ramiro Ordaz-
Nunez, aka Ramiro Ordaz, aka Ramiro Ordannunez, by regular and certified return receipt
mail with the Preliminary Order of Forfeiture and the Notice. Notice of Filing Service of
Process — Mailing Exhibits, ECF No. 102-1, p. 3, 6-8, 10-29, 39-43.

On August 21, 2020, the United States Attorney’s Office served Gustavo Pulido-
Cano by regular and certified return receipt mail with the Preliminary Order of Forfeiture
and the Notice. Notice of Filing Service of Process — Mailing Exhibits, ECF No. 102-1, p. 3,
6-8, 10-29, 44-46.

On August 21, 2020, the United States Attorney’s Office attempted to serve Javier
Sarabia by regular and certified return receipt mail with the Preliminary Order of Forfeiture

and the Notice. The mail was returned as not deliverable as addressed and unable to
2

 

 
 

Case 2:19-cr-00251-GMN-NJK Document 177 Filed 09/15/21 Page 3 of 4

forward. Notice of Filing Service of Process — Mailing Exhibits, ECF No. 102-1, p. 3, 6-8,
10-29, 47-51. .

On August 21, 2020, the United States Attorney’s Office served Javier Sarabia by
regular and certified return receipt mail with the Preliminary Order of Forfeiture and the
Notice. Notice of Filing Service of Process — Mailing Exhibits, ECF No. 102-1, p. 4, 6-8, 10-
29, 52-56.

On September 11, 2020, the United States Marshals Service personally served
Yahaira Mariscal-Sanabia with copies of the Preliminary Order of Forfeiture and the
Notice. Notice of Filing Service of Process — Personal Service, ECF No. 103.

This Court finds no petition was filed herein by or on behalf of any person or entity
and the time for filing such petitions and claims has expired.

This Court finds no petitions are pending regarding the property named herein and
the time has expired for presenting such petitions. _

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
all possessory rights, ownership rights, and all rights, titles, and interests in the property
hereinafter described are condemnes, forfeited, and vested in the United States pursuant to
Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §
981(a)(1)(C) with 28 U.S.C. § 2461(c); 21 U.S.C. § 853(a)(1), 853(a)(2), and 853(p); 21
U.S.C. § 881(a)(6) with 28 U.S.C. § 2461(c); 18 U.S.C. § 924(d)(1) with 28 U.S.C. § 2461(c);
21 US.C. § 881(a)(11) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(n)(7) and shall be
disposed of according to law:

1. $54,780;

2 $50,000;

3 $7,460;

4. a Glock 26, 9 mm, s/n BGXH541; and

a any and all ammunition
(all of which constitutes property).

///

 

 
 

0 ona a FF, WwW N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
Zi
28

 

 

_ Case 2:19-cr-00251-GMN-NJK Document 177 Filed 09/15/21 Page 4 of 4

ITIS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all
forfeited funds, including but not limited to, currency, currency equivalents, certificates of
deposit, as well as any income derived as a result of the government’s management of any
property forfeited herein, and the proceeds from the sale of any forfeited property shall be
disposed of according to law.

ITIS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

copies of this Order to all counsel of record.

7
DATED Hy IS _ 9001.

 

GLORIA AVARRO
UNITED TES DISTRICT JUDGE

 

 

 
